Citation Nr: 0511782	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a 12th thoracic vertebra fracture with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The veteran served on active duty from February 1958 to March 
1961.  He was found incompetent by rating action in December 
2004.  The appellant is the veteran's son and custodian.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon which assigned a 10 percent rating for the veteran's 
thoracic spine disability.  A December 1998 rating decision 
(approved by the Director of the Compensation and Pension 
Service) increased the rating to 20 percent effective from 
the date of claim.  In June 1999 the veteran testified at a 
hearing before a hearing officer at the RO.  In June 2002 the 
Board undertook further development of evidence.  In August 
2003 the case was remanded, in part for RO initial 
consideration of the additional evidence obtained.  

Another claim denied in the May 1998 rating decision, and 
appealed (service connection for organic brain syndrome 
including dementia) has been granted in the interim, and is 
no longer before the Board.  


FINDING OF FACT

The veteran's residuals of a 12th thoracic vertebra fracture 
are manifested by no more than severe limitation of dorsal 
spine motion; demonstrable deformity of a vertebral body has 
not been identified; from September 2003 forward flexion of 
the thoracolumbar spine limitation to 30 degrees or less or 
ankylosis of the thoracolumbar spine is not shown; there is 
no associated disc disease.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's residuals of a 12th thoracic vertebra fracture with 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5285, 5288, 5291 (2002); Code 5235 (effective September 26, 
2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A December 1998 statement of the 
case (SOC) outlined what was needed to establish entitlement 
to the benefit sought, and what the evidence showed.  A 
January 2004 letter advised the veteran to submit anything he 
had pertinent to the condition at issue.  A supplemental 
statement of the case provided notice of consideration of the 
claim under the revised criteria for rating spine 
disabilities.  Regarding timing of notice, while VCAA type 
notice did not precede the rating appealed, it was provided 
prior to the RO's last adjudication of the claim.  VCAA 
notice would not have been possible prior to May 1998, as the 
VCAA was not enacted until afterwards.  The veteran has now 
received notice of everything necessary, and he, his 
custodian, and his representative have had ample opportunity 
to respond.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in October 2002.  No additional 
pertinent records outstanding have been identified.  VA's 
duty to assist is met.

Factual Basis

Compression fractures of the thoracic spine were diagnosed in 
the course of private hospital treatment in May 1960.  In 
December 1977 the RO granted service connection for 12th 
vertebra fracture residuals, rated noncompensable.  The 
veteran sought an increased rating in July 1997. 

On October 1997 VA orthopedic examination, the veteran 
complained of intermittent low back pain.  Examination 
revealed an increased kyphosis over the thoracic spine and 
severe bilateral paraspinal muscle spasm in the lumbosacral 
area.  Range of motion testing indicated 50 degrees of 
flexion and 5 degrees of extension.  Status post compression 
fracture L1 and degenerative joint disease of the lumbosacral 
spine were diagnosed.  

A June 1998 VA X-ray report notes a compression fracture of 
the spine at L1 described as nonspecific in appearance.  

On November 2002 VA orthopedic examination the veteran was 
reported to be a bed-bound patient in a nursing home, moving 
only from bed to a reclining wheelchair.  He had severe 
problems with cognitive deficits.  The examiner noted that 
claims file review primarily revealed problems with the 
veteran's psychiatric and neurologic states; there was 
minimal information regarding the veteran's back.  The 
veteran denied pain.  A nursing home caregiver advised the 
examiner that the veteran's only problems consisted of an 
inability to walk or stand.  The examiner noted that it was 
impossible to get the veteran onto his feet in order to 
examine his thoracic/lumbar spine, include range of motion 
studies.  The veteran had an old compression fracture of the 
T12 vertebral body, and X-ray examination was not ordered as 
this was considered too taxing on the veteran given his.  The 
examiner opined that the veteran had an old asymptomatic old 
compression fracture of T12, with no symptoms requiring an 
opinion concerning DeLuca criteria.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

The criteria for evaluating diseases and injuries of the 
spine were amended effective September 26, 2003.  From their 
effective date, the veteran is entitled to a rating under the 
revised criteria.  

The veteran's service-connected fracture residuals of the 
12th thoracic vertebra with degenerative joint disease is 
currently rated 20 percent under Codes 5285 and 5235.  
(apparently reflecting that the DRO considered both the 
previous (Code 5285) and the revised (Code 5235) criteria for 
rating vertebral fractures.  See May 2004 Decision Review 
Officer (DRO) Decision.  Previously, the rating was under 
Codes 5285 (for vertebral fractures) and 5291 (for limitation 
of dorsal spine motion).

Under the prior criteria, residuals of thoracic fracture with 
no cord involvement (as here) were to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
There is a note at the end of the section instructing, that 
both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71 (a), Code 5285 (2002).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.  
When a veteran is assigned the maximum disability evaluation 
under a limitation of motion diagnostic code, an increase 
based upon complaints of pain is not appropriate.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).

Under the prior criteria, favorable and unfavorable ankylosis 
of the dorsal (thoracic) spine is rated 20 and 30 percent, 
respectively.  Code 5288.  Both severe and moderate 
limitation of dorsal spine motion are rated 10 percent.  Code 
5291.   38 C.F.R. § 4.71a (2002).

Under the rating criteria, vertebral fracture or dislocation 
is rated under Code 5235.  Codes 5235 to 5243 are to be rated 
under the general rating formula for diseases and injuries of 
the spine.  For a 20 percent rating under the general rating 
formula, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted where there is limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The criteria of Code 5293 (revised, effective September 23, 
2002 and again, as Code 5243, effective September 26, 2003) 
do not apply, as disc disease is not diagnosed.  

Analysis

Under the previous criteria for rating residuals of a 
thoracic spine fracture with arthritis (without cord 
involvement), the next higher, 30 percent rating would be 
warranted if there was unfavorable ankylosis or the dorsal 
spine or favorable ankylosis with demonstrable deformity of a 
vertebral body.  Here, ankylosis has dorsal (thoracic) spine 
ankylosis has never been reported, and demonstrable deformity 
of a vertebral body has not been identified by any 
examiner/treatment provider.  On October 1997 VA orthopedic 
examination, and in November 2002 the VA examiner opined that 
the veteran's old compression fracture of T12 was 
"asymptomatic."  (Notably, the veteran could not be 
examined for ranges of motion as he was bedridden.)  Previous 
examination, in 1997, had revealed increased thoracic 
kyphosis, 50 degrees of flexion, and 5 degrees of extension.  
These findings neither meet, nor approximate, the criteria 
for the next higher rating under the previous criteria.

Under the revised criteria (effective September 26, 2003), 
the next higher rating (40 percent) requires thoracolumbar 
spine forward flexion limitation to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Such 
limitations clearly are not shown, or approximated, on 
November 2002 VA examination (the examination most proximate 
in time prior to the change in the criteria).  The Board has 
considered whether a reexamination of the veteran might be 
indicated, and has determined otherwise.  The veteran is 
bedridden and incompetent.  On the last examination of 
record, in December 2002, the examiner reported that the 
disability at issue was asymptomatic, and that ranges of 
motion could not be determined, as it was impossible to get 
the veteran onto his feet.  Ordering another examination in 
these circumstances would be pointless. 

The preponderance of the evidence is against the claim; 
hence, it must be denied.


ORDER

A rating in excess of 20 percent for residuals of a 12th 
thoracic vertebra fracture with degenerative joint disease is 
denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


